Citation Nr: 0023998	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine and sacroiliac, currently rated 40 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
May 1957 and from October 1957 to October 1959. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) denying the veteran increased 
evaluations for service-connected arthritic conditions of the 
lumbar and cervical spine. 


FINDINGS OF FACT

1.  The service-connected arthritic lumbar spine disorder is 
manifested by severe limitation of motion and pain.

2.  The service-connected arthritic neck disorder is 
manifested by severe limitation of motion and pain.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
40 percent for arthritis of the lumbar spine and sacroiliac 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5003, 5292, 5293 (1999).  

2.  The schedular criteria for an evaluation in excess of 
30 percent for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Codes 5290, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was noted in service to have complaints of pain 
in the hips with spasm to the lumbosacral area.  When VA 
initially examined him in September 1960, the veteran 
complained of low back pain and discomfort.  X-rays of the 
lumbosacral spine in September 1960 disclosed evidence of 
lumbarization of S1.  When X-rayed in October 1960, evidence 
of arthritic changes involving both sacroiliac joints was 
noted.  

Service connection for arthritis of the lumbar spine and 
sacroiliac was established by an RO rating action in 
November 1960.  This disorder was rated 10 percent disabling.  
Following several periods of VA hospitalization in 1966 for 
flareups of low back pain and indications that the veteran 
was experiencing problems with normal intersegmental motion 
in the lumbar area, the disability evaluation for the 
veteran's low back disorder was increased from 10 percent to 
20 percent,

On a VA examination in August 1983, the veteran complained of 
progressive low backache.  On physical examination range of 
motion of the low back included flexion to 20 degrees and 
extension to 10 degrees.  An X-ray of the low back on this 
occasion disclosed no evidence of bone injury or destructive 
bone changes.  There was evidence of irregularities involving 
the sacroiliac joint and bone sclerosis.  The sacroiliac 
joints were not entirely ankylosed, but the examining 
physician stated that it was possible that the ankylosing 
process was beginning. 

The disability evaluation for the veteran's service-connected 
back disorder then characterized as arthritis of the lumbar 
spine and sacroiliac was increased from 20 percent to 
40 percent disabling under Diagnostic Code 5003-5292 by an 
October 1983 RO rating action.  

When examined by VA in April 1985, X-rays of cervical and 
lumbar spine segments showed hypertrophic spurring at the 
C5-6 and C7-T1 interspace levels and some hypertrophic 
spondylosis anteriorly at the L3-4 level as well as minor 
iliac sclerotic responses contiguous with the sacroiliac 
joints bilaterally.  Physical examination disclosed reduced 
motion of both the cervical and lumbar spine.

A July 1985 RO rating action, recharacterized the veteran's 
service-connected disability as arthritis of the lumbar 
spine, cervical spine and sacroiliac, and rated this disorder 
as a combined 50 percent disabling. 

VA outpatient treatment records received in connection with 
the veteran's current claim received in February 1998 show 
treatment rendered to the veteran between February 1997 and 
March 1998 for various disabilities to include complaints of 
back pain which the veteran seemed to have with weather 
changes.  The veteran's medications included Darvocet for 
pain.  

On VA examination in May 1998 the veteran complained of pain 
in the cervical spine and low back.  It was noted that he 
takes Tylenol and Darvon for his back pain and was not 
presently receiving any physiotherapy.  Examination of the 
cervical spine showed range of motion of the neck to 
45 degrees in flexion and 30 degrees in extension.  Lateral 
bending was 45 degrees bilaterally and rotation was 
70 degrees to the right and left.  It was noted that these 
movements did not appear to be painful.  On examination of 
the low back, the veteran related that he experiences pain 
radiating down to his feet.  He was able to walk on his heels 
and toes with difficulty.  Range of motion of the low back 
was to 45 degrees in flexion and 10 degrees in extension.  
Lateral bending was to 30 degrees, bilaterally, and rotation 
was to 60 degrees right and left.  There were no sensory 
changes detected in either foot.  Deep tendon reflexes in the 
lower extremities were diminished but equal on each side.  
X-rays of the cervical spine were interpreted to reveal 
cervical spondylosis.  X-rays of the lumbosacral spine showed 
mild spondylosis with no evidence of spinal stenosis.  The 
lumbar vertebral bodies exhibited satisfactory alignment.

At a personal hearing on appeal in April 1999, the veteran 
described his low back and neck symptomatology and the 
related limits on his daily activities, such as his 
difficulty going up and down stairs.

On VA examination in June 1999 the veteran stated that his 
low back pain is very severe and radiates into both his legs.  
He further stated that his back is weak, stiff and manifests 
fatigability and lack of endurance.  He reported flareups of 
back pain brought on by walking any distance and by lifting.  
The veteran's examiner observed that the veteran was quite 
frail appearing and did not look able to lift heavy objects 
or walk any length of time.  On physical examination the 
veteran was able to flex his neck forward 10 degrees, extend 
2 degrees and lateral flex 2 degrees, bilaterally.  The 
lumbosacral spine exhibited flexion forward to approximately 
20 degrees, and extension to about 5 degrees and 
lateroflexion to 15 degrees, left and right.  He had full 
range of active/passive motion at the upper and lower 
extremities.  "The spine [was] painful at rest and in 
motion.  There [was] no objective evidence of painful motion, 
spasm, weakness or tenderness."  Posture was significant for 
some scoliosis.  Musculature of the back was normal.  
Neurologic examination was significant for decreased pinprick 
vibration in the feet bilaterally and absent deep tendon 
reflex in the knee and ankle joint.  Degenerative arthritis 
of the spine was the diagnosis rendered.  

On a separate peripheral nerve examination in June 1999, it 
was noted that the veteran suffered from chronic renal 
failure and complained of mild burning pain in his feet 
bilaterally.  On examination, the veteran had decreased 
pinprick and vibration sensation below the knees bilaterally.  
Deep tendon reflexes were plus one.  The biceps, triceps, 
brachioradialis, knee and ankle jerks were absent.  Plantar 
responses were downgoing.  Peripheral neuropathy most likely 
due to chronic renal failure was the diagnosis. 

An RO rating decision in June 1999 increased the disability 
evaluation for the veteran's service-connected cervical spine 
disability from 20 percent to 30 percent, effective from 
February 1998.

Analysis

Initially the Board finds that the veteran's claims are well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a).  The 
file shows that the RO has properly developed the evidence 
and that there is no further VA duty to assist the veteran 
with the claim.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The basis of disability evaluation is the ability of the body 
to function as a whole.  An evaluation is based upon lack of 
usefulness.  38 C.F.R. § 4.10.  The elements to be considered 
in rating joint disabilities include the reduction in the 
joint's normal excursion of movement in different planes, in 
conjunction with factors such as less or more movement than 
normal, weakened movement, excess fatigability, impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. §§ 4.40, 4.45.  The lumbosacral articulation and 
both sacroiliac joints are considered a group of minor joints 
ratable on disturbance of lumbar spine function.  38 C.F.R. 
§ 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  Arthritis of the lumbar spine.

The veteran's low back disability is currently rated by the 
RO as 40 percent disabling under Diagnostic Code 5003 in 
conjunction with Diagnostic Code 5292.  Diagnostic Code 5003 
states that degenerative arthritis established by X-ray 
findings is rated on limitation of motion under the 
appropriate diagnostic codes.  Diagnostic Code 5292 pertains 
to limitation of motion of the lumbar spine.  Alternatively, 
the veteran's low back disorder may be evaluated under the 
provisions of Diagnostic Codes 5293 or 5295.  These are 
diagnostic codes for intervertebral disc syndrome and 
lumbosacral strain, respectively.  However, the maximum 
available rating under Diagnostic Code 5292 or 5295 is a 
40 percent rating.  Under Code 5292, a 40 percent rating is 
provided when limitation of motion of the lumbar spine is 
severe.  Under Code 5295, a 40 percent rating is assigned 
when the lumbosacral strain is severe.  

Under Diagnostic Code 5293, a 40 percent rating is warranted 
when there is evidence of intervertebral disc syndrome, with 
recurrent attacks and with intermittent relief.  A higher 
rating of 60 percent is available when there is pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasms, absent ankle jerks or with 
neurologic findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, 
Code 5293.  

The Board further notes that because Diagnostic Code 5293 is 
predicated on a loss of range of motion and limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 are applicable in this 
case. See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also, 
VAOPGCPREC 36-97.

In this case, the veteran does not have pronounced low back 
disability on a neurological basis or on any other basis.  He 
essentially has limitation of motion of the lumbar spine with 
pain on undertaking motion which the Board finds with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
to be no more than severely disabling.  While the veteran on 
VA examination in June 1999 demonstrated decreased sensation 
in the feet and absent tendon reflexes in the knees and 
ankles, these clinical findings were characterized by the VA 
examiner as peripheral neuropathy, most likely attributable 
to the veteran's renal failure as opposed to his 
service-connected disability.  We observe that radiological 
studies of the lumbar spine in May 1998 were essentially 
unremarkable for any evidence of significant disc pathology.  
In sum, the medical evidence as a whole shows few, if any 
neurological symptoms associated with intervertebral disc 
syndrome and the condition is, thus, no more than 40 percent 
disabling.  

B.  Arthritis of the cervical spine.

The veteran's cervical spine disability is currently rated 
under Diagnostic Code 5290, which contemplates severe 
limitation of cervical spine motion and is the highest 
available rating under that code.  This disability could 
also, similar to the veteran's low back disability, be rated 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
As noted above, a 40 percent evaluation under this code 
contemplates severe intervertebral disc syndrome with 
recurrent attacks and intermittent relief.  The evidence, 
however, does not demonstrate that the veteran has severe 
intervertebral disc syndrome of the cervical spinal segment 
such as to warrant an evaluation greater than the 30 percent 
under that code.  In essence, there is no clinical evidence 
of any neurological deficits that have been attributed to the 
veteran's service-connected cervical spine disorder.  This 
disorder is primarily manifested by severe limitation of 
motion.  Functional loss and pain related to this disability 
beyond that already reflected in the 30 percent rating under 
Diagnostic Code 5290 is not currently demonstrated. 

With respect to both disabilities, the RO has considered the 
propriety of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999), finding that exceptional or unusual 
circumstances such as frequent need for hospitalization or 
marked interference with employment were not present to a 
degree warranting submission of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  The Board agrees, and finds no need to 
remand for development or further adjudication of this aspect 
of the case.

In reaching the determinations above, the Board has 
considered the doctrine of granting the benefit of the doubt 
to the appellant but does not find that the evidence is so 
evenly balanced as to warrant its application.


ORDER

An increased evaluation for arthritis of the lumbar spine and 
sacroiliac is denied.  

An increased evaluation for arthritis of the cervical spine 
is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

